Exhibit 10.2
FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
     This First Amendment to Agreement of Purchase and Sale Agreement (this
“Amendment”) is dated effective the 12th day of May, 2011, by and among KPA
RIMV, LLC, a Delaware limited liability company (“KPA Mission Valley”), KPA
RIGG, LLC, a Delaware limited liability Company (“KPA Garden Grove”), KPA TYSONS
CORNER RI, LLC, a Delaware limited liability company (“KPA Tysons Corner”), KPA
SAN ANTONIO, LLC, a Delaware limited liability company (“KPA San Antonio”), KPA
WASHINGTON DC LLC, a Delaware limited liability company (“KPA Washington DC”)
and INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership
(“Innkeepers USA”), and CHATHAM LODGING, L.P., a Delaware limited partnership
(the “Purchaser”).
     WHEREAS, KPA Mission Valley, KPA Garden Grove, KPA Tysons Corner, KPA San
Antonio, KPA Washington DC and Purchaser entered into a certain Agreement of
Purchase and Sale dated on May 3, 2011 (the “Purchase Agreement”), concerning
the purchase and sale of the real property and hotel facilities located at
(i) 1865 Hotel Circle South, San Diego, California, (ii) 432 West Market Street,
San Antonio, Texas, (iii) 8400 Old Courthouse Road, Vienna, Virginia, (iv) 11931
Harbor Boulevard, Garden Grove, California, and (v) 801 New Hampshire Avenue,
NW, Washington, DC (the “DC Hotel”), all as more specifically described in the
Purchase Agreement;
     WHEREAS, Innkeepers USA is the fee owner of the real property located at
the DC Hotel and more particularly described in the Purchase Agreement, pursuant
to that certain Special Warranty Deed dated as of December 17, 2004 and recorded
on December 29, 2004 as Document Number 2004176320 with the Washington DC
Recorder of Deeds;
     WHEREAS, KPA Washington DC is the ground lessee under that certain Ground
Lease made as of September 21, 2006 by and between Innkeepers USA, as ground
lessor, and KPA Washington DC (as successor by name change to KPA Washington DC
DT LLC) (the “DC Ground Lessee”), as ground lessee, as evidenced by that certain
Memorandum of Ground Lease dated as of September 21, 2006 and recorded on
September 26, 2006 as Document Number 2006130673 with the Washington DC Recorder
of Deeds (the “DC Ground Lease”);
     WHEREAS, the Purchase Agreement erroneously did not include Innkeepers USA
as a Seller with respect to the real property located at the DC Hotel;
     WHEREAS, Servicer, in connection with the assumption of the Assumed Loans,
is requiring that certain direct or indirect subsidiaries of Purchaser that are
organized as special purpose vehicles take title to the Real Property at
Closing; and
     WHEREAS, the Parties desire to amend the Purchase Agreement, to provide,
among other things, that (i) Innkeepers USA be included as a Seller with respect
to the real property located at the DC Hotel and (ii) Seller, at Closing, will
transfer and convey title to the Real Property (in accordance with the Purchase
Agreement) to the special purpose vehicles so designated by Purchaser.

 



--------------------------------------------------------------------------------



 



          Now therefore, in consideration of the foregoing premises and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Parties hereto agree that the Purchase Agreement shall be amended as
follows:
1. Definitions. All initial capitalized terms used, but not defined, in this
Amendment shall have the meanings set forth in the Purchase Agreement.
2. Amendment.

  a.   The definitions of “Seller” and “Sellers” are hereby amended and restated
in its entirety to mean:

“KPA RIMV, LLC, a Delaware limited liability company (“KPA Mission Valley”), KPA
RIGG, LLC, a Delaware limited liability Company (“KPA Garden Grove”), KPA TYSONS
CORNER RI, LLC, a Delaware limited liability company (“KPA Tysons Corner”), KPA
SAN ANTONIO, LLC, a Delaware limited liability company (“KPA San Antonio,”), and
INNKEEPERS USA LIMITED PARTNERSHIP, a Delaware limited liability company
(“Innkeepers USA” and each of KPA Mission Valley, KPA Garden Grove, KPA Tysons
Corner, KPA San Antonio and Innkeepers USA, a “Seller,” and collectively, the
“Sellers”).

  b.   The third recital in the preamble to the Purchase Agreement is hereby
amended to replace the reference “to which this Agreement is attached as
Exhibit H” to “to which this Agreement is attached as an exhibit” and all other
references to Exhibit H and the Exhibit H in the Purchase Agreement are hereby
deleted.     c.   The definition of “Assignment and Assumption Agreement” is
hereby amended and restated in its entirety to mean:

“the assignment and assumption agreement pursuant to which the Sellers, the DC
Ground Lessee and each Operating Tenant (notwithstanding its joinder to this
Agreement), as applicable, shall assign and the Purchaser (or its Permitted
Designee) shall assume from the Sellers, the DC Ground Lessee and each Operating
Tenant, as applicable, the Assumed Contracts and the Assumed Leases, in such
form and substance as Purchaser, the Operating Tenants, and Sellers shall
mutually agree.”

  d.   The definition of “Assumed Contracts” is hereby amended and restated in
its entirety to mean:

“collectively, the Contracts set forth in Exhibit E attached hereto, which
Contracts shall be assumed by the Sellers, DC Ground Lessee or Operating Tenants
(as applicable) and assigned to the Purchaser (or its Permitted Designee)
pursuant to Section 365 of the Bankruptcy Code, the Confirmation Order or other
order of the Bankruptcy Court and the Assignment and Assumption Agreement.”

  e.   The definition of “Assumed Leases” is hereby amended and restated in its
entirety to mean:

2



--------------------------------------------------------------------------------



 



“collectively, the Leases set forth in Exhibit E attached hereto, which Leases
shall be assumed by the Sellers, DC Ground Lessee or Operating Tenants (as
applicable) and assigned to the Purchaser (or its Permitted Designee) pursuant
to Section 365 of the Bankruptcy Code, the Confirmation Order, or other order of
the Bankruptcy Court and the Assignment and Assumption Agreement.”

  f.   The definition of “Contracts” is hereby amended and restated in its
entirety to mean:

“any contracts, agreements, licenses and leases (other than the Leases) entered
into by each Seller, the DC Ground Lessee, and each Operating Tenant, as
applicable (whether oral or written), affecting or related to the Property by
which any Seller, the DC Ground Lessee or the Operating Tenant, as applicable,
is bound.”

  g.   Subsection “(ii)” of the definition of “Operating Tenant” is hereby
amended and restated in its entirety to mean:

“(ii) with respect to Innkeepers USA Limited Partnership, Grand Prix General
Lessee LLC, a Delaware limited liability company,”

  h.   Section 2.1 of the Purchase Agreement is hereby amended to replace the
reference to “Sellers and each Operating Tenant” with “Sellers, the DC Ground
Lessee and each Operating Tenant” and to replace all references to “Purchaser”
with “Purchaser (or its Permitted Designee).”     i.   The first sentence of
Section 2.3 of the Purchase Agreement is hereby amended to replace all
references to “Purchaser shall” with “Purchaser shall, or shall cause its
Permitted Designee to,”.     j.   The first sentence of Section 2.4 of the
Purchase Agreement is hereby amended to replace the reference to “Purchaser
shall,” with “Purchaser shall, or shall cause its Permitted Designee to,”.    
k.   The second sentence of Section 2.4 is hereby amended to replace the
reference to “Purchaser’s” with “Purchaser’s (or its Permitted Designee’s).”    
l.   Section 2.4(a) is hereby amended to replace the reference to “Assumed Loans
to the Purchaser” with “Assumed Loans to the Purchaser (or its Permitted
Designee).”     m.   Section 2.4(b) is hereby amended to replace the reference
to “Purchaser and Seller shall” with “Purchaser and Seller shall, and Purchaser
shall cause its Permitted Designee to,”.     n.   Section 2.4(c) is hereby
amended to replace the reference to “Purchaser shall pay” with “Purchaser shall,
or Purchaser shall cause its Permitted Designee to, pay”.

3



--------------------------------------------------------------------------------



 



  o.   Section 3.2(b) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     p.  
Section 3.2(c) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     q.  
Section 3.2(d) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     r.  
Section 3.2(e)(i) of the Purchase Agreement is hereby amended to replace the
reference to “Sellers and each of the Operating Tenants” with “Sellers, the DC
Ground Lessee and each Operating Tenant (as applicable)” and to replace all
references to “Purchaser” with “Purchaser (or its Permitted Designee).”     s.  
Section 3.2(e)(ii) of the Purchase Agreement is hereby amended to replace the
reference to “Sellers and each Operating Tenant” with “Sellers, the DC Ground
Lessee and each Operating Tenant (as applicable)” and to replace all references
to “Purchaser” with “Purchaser (or its Permitted Designee).”     t.  
Section 3.2(f) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     u.  
Section 3.2(h) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     v.  
Section 3.2(k) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     w.  
Section 3.2(l) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     x.  
Section 3.2(m) of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser” with “Purchaser (or its Permitted Designee).”     y.  
Section 4.1 of the Purchase Agreement is hereby amended to replace the reference
to “Each Seller is a limited liability company” with “Each Seller is a limited
liability company or limited partnership, as the case may be.”     z.  
Section 4.6 of the Purchase Agreement is hereby amended to replace the reference
to “shall cause the applicable Operating Tenant to” with “shall cause the DC
Ground Lessee or the applicable Operating Tenant to” and to replace the
reference in subsection (c) to “Seller or the applicable Operating Tenant” with
“Seller, the DC Ground Lessee or the applicable Operating Tenant.”     aa.  
Section 4.9 of the Purchase Agreement is hereby amended to replace the reference
to “Purchaser” with “Purchaser (or its Permitted Designee).”

4



--------------------------------------------------------------------------------



 



  bb.   Section 4.10 of the Purchase Agreement is hereby amended to replace each
of the two (2) references to “cause the applicable Operating Tenant to” with
“cause the DC Ground Lessee or the applicable Operating Tenant to.”     cc.  
Section 4.11 of the Purchase Agreement is hereby amended to replace the two
(2) references to “and the Operating Tenant” with “and the DC Ground Lessee and
the Operating Tenant” and to replace the reference to “Purchaser” with
“Purchaser (or its Permitted Designee).”     dd.   Section 4.12 of the Purchase
Agreement is hereby amended to replace the reference to “cause the applicable
Operating Tenant to” with “cause the DC Ground Lessee and the applicable
Operating Tenant.”     ee.   Section 4.14 of the Purchase Agreement is hereby
amended to replace the reference to “Purchaser” with “Purchaser (or its
Permitted Designee).”     ff.   Subsection (i) in the last paragraph in
Article 4 of the Purchase Agreement is hereby amended and restated in its
entirety and replaced with “(i) whereupon Seller shall promptly, but no later
than three (3) Business Days from the date of such termination, pay to Purchaser
the sum of (A) the Deposit and (B) the Deposit Interest, and neither Party shall
have any further rights or obligations pursuant to this Agreement, other than as
set forth herein with respect to rights or obligations that survive termination.
    gg.   Section 6.1(c) of the Purchase Agreement is hereby amended to replace
the reference to “cause the applicable Operating Tenant to” with “cause the DC
Ground Lessee and the applicable Operating Tenant.”     hh.   Section 6.1(d) of
the Purchase Agreement is hereby amended to replace the reference to “Purchaser”
with “Purchaser (or its Permitted Designee).”     ii.   Section 6.1(e) of the
Purchase Agreement is hereby amended to replace the reference to “Purchaser’s
assumption” with “Purchaser (or its Permitted Designee’s) assumption.”     jj.  
Section 6.1(h) of the Purchase Agreement is hereby amended to replace the
reference to “Sellers or the Operating Tenant” with “Sellers, the DC Ground
Lessee, or the Operating Tenant” and to replace the reference to “Purchaser”
with “Purchaser (or its Permitted Designee).”     kk.   Section 6.2(a) of the
Purchase Agreement is hereby amended to replace the reference to “Purchaser
shall have delivered” with “Purchaser shall have delivered, or shall have caused
its Permitted Designee to have delivered,”.     ll.   Section 7.2 of the
Purchase Agreement is hereby amended to replace the reference to “Purchaser”
with “Purchaser (or its Permitted Designee).”

5



--------------------------------------------------------------------------------



 



  mm.   Section 7.3 of the Purchase Agreement is hereby amended to replace the
reference to “Purchaser shall pay or deliver” with “Purchaser shall pay or
deliver, or shall cause its Permitted Designee to pay or deliver,”.     nn.  
The first sentence of Section 7.4 of the Purchase Agreement is hereby amended to
replace the reference to “Purchaser shall pay” with “Purchaser shall pay, or
shall cause its Permitted Designee to pay,”.     oo.   The second sentence of
Section 7.4 of the Purchase Agreement is hereby amended to replace the reference
to “Seller and Purchaser shall be responsible for the payment” to “Seller and
Purchaser shall be responsible, and Purchaser shall cause its Permitted Designee
to be responsible (to the extent of any designation), for the payment.”     pp.
  The first and second sentences of Section 7.5(a) of the Purchase Agreement are
hereby amended to replace the reference to “Purchaser” with “Purchaser (or its
Permitted Designee).”     qq.   Section 7.5(a)(i) of the Purchase Agreement is
hereby amended to replace the reference to “Purchaser shall” with “Purchaser
shall, or shall cause its Permitted Designee to,”.     rr.   Section 7.5(a)(iii)
of the Purchase Agreement is hereby amended to replace the reference to
“Purchaser, Purchaser’s property manager” with “Purchaser (or its Permitted
Designee), Purchaser’s property manager.”     ss.   Section 7.5(a)(vi) of the
Purchase Agreement is hereby amended to replace the reference to “Purchaser
shall” with “Purchaser shall, or shall cause its Permitted Designee to,”.    
tt.   Section 7.5(a)(viii) of the Purchase Agreement is hereby amended to
replace the reference to “Purchaser shall” with “Purchaser shall, or shall cause
its Permitted Designee to,”.     uu.   Section 7.5(b) of the Purchase Agreement
is hereby amended to replace the reference to “to Purchaser, and Purchaser
shall” with “to Purchaser (or its Permitted Designee), and Purchaser shall, or
shall cause its Permitted Designee to,”.     vv.   Section 7.5(d) of the
Purchase Agreement is hereby amended and restated in its entirety:

“(d) Neither the Purchaser nor any of its Permitted Designees (to the extent of
any designation) shall be obligated to collect any accounts receivable or
revenues accrued prior to the Closing Date on behalf of each Seller, but if the
Purchaser (or its Permitted Designee) collects same, the Purchaser will, or will
cause its Permitted Designee to, promptly remit to each Seller such amounts in
the form received.”

6



--------------------------------------------------------------------------------



 



  ww.   Section 7.5(e) of the Purchase Agreement is hereby amended to replace
all references to “Purchaser” with “Purchaser (or its Permitted Designee).”    
xx.   Exhibit A to the Purchase Agreement is hereby amended to replace the
reference to “KPA WASHINGTON DC LLC” with “Innkeepers USA Limited Partnership.”
    yy.   Exhibit E to the Purchase Agreement is hereby amended and restated in
its entirety with the Exhibit E attached hereto.     zz.   Permitted Designee.
Purchaser shall have the right, in its sole and absolute discretion, on or
before the Closing Date, to designate one or more designees (chosen in
Purchaser’s sole and absolute discretion) that as of the Closing Date, will, in
accordance with this Amendment, the Purchase Agreement and the Assignment and
Consent Agreement, become the title holder to all or any part of the Property
(as determined by Purchaser in its sole and absolute discretion) (each such
designee, a “Permitted Designee”). Purchaser shall cause its Permitted Designee
to comply with all terms and conditions of the Purchase Agreement (as amended by
this Amendment) applicable to such Permitted Designee.

3. No Other Amendments. Except as otherwise expressly amended by this Amendment,
(i) this Amendment shall not otherwise operate to waive, modify, release,
consent to or in any manner affect any rights or obligations of Seller and
Purchaser under the Purchase Agreement, and (ii) the Purchase Agreement (as
amended by this Amendment) shall remain in full force and effect.
4. Conflict. Any conflict between the terms of the Purchase Agreement and the
terms of this Amendment shall be resolved in favor of the terms of this
Amendment.
5. Incorporation of Recitals and Schedules. The recitals to this Amendment are
incorporated herein by such reference and made a part of this Amendment.
6. Execution of Amendment. A Party may deliver executed signature pages to this
Amendment by facsimile or other electronic transmission to any other Party,
which facsimile or electronic copy shall be deemed to be an original executed
signature page. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the Parties had signed
the same signature page.
7. Full Force and Effect. The Agreement shall remain in full force and effect as
amended herein.
[Remainder of page intentionally left blank;
Signatures on following pages.]

7



--------------------------------------------------------------------------------



 



     In witness hereof, each party has caused this Amendment to be executed and
delivered in its name by a duly authorized officer or representative as of the
day and year above first written.

              SELLERS:
 
            KPA RIMV, LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            KPA TYSONS CORNER RI, LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            KPA SAN ANTONIO, LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            KPA RIGG, LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP

 



--------------------------------------------------------------------------------



 



              INNKEEPERS USA LIMITED     PARTNERSHIP, a Virginia limited
partnership
 
       
 
  By:
Name:   Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            DC GROUND LESSEE:
 
            KPA WASHINGTON DC DT LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP

 



--------------------------------------------------------------------------------



 



              PURCHASER:
 
            CHATHAM LODGING, L.P., a Delaware limited partnership
 
       
 
  By:
Name:   /s/ Dennis Craven
 
 Dennis Craven
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              OPERATING TENANTS:
 
            GRAND PRIX RIMV LESSEE LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            GRAND PRIX GENERAL LESSEE LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP
 
            GRAND PRIX RIGG LESSEE LLC, a Delaware limited liability company
 
       
 
  By:
Name:   /s/ Mark A. Murphy
 
 Mark A. Murphy
 
  Title:   VP

 



--------------------------------------------------------------------------------



 



EXHIBIT E
CONTRACTS AND LEASES

                  Contract                 No   Counter Party   Contract Type  
Entity   Property Description
27 - 1
  Hess Corporation   Utility Service — Energy   Grand Prix General Lessee LLC  
Doubletree Washington DC
 
               
28 - 1
  Washington Gas Energy Services   Utility Service — Energy   Grand Prix General
Lessee LLC   Doubletree Washington DC
 
               
 
  Doubletree Hotel Systems, Inc.   Amended and Restated Franchise License
Agreement   Grand Prix General Lessee LLC   Doubletree
Washington DC
 
               
 
  Promus Hotels, Inc.   Franchise License Agreement   Grand Prix General Lessee
LLC   Homewood Suites San Antonio
 
               
31 - 1
  Marriott International, Inc.   Marriott Franchise Agreement   Grand Prix
General Lessee LLC   Residence Inn Tyson’s Corner
 
               
47 - 1
  Jean Te Enterprises DBA Holiday Gifts   Gift Shop Lease   Grand Prix RIGG
Lessee LLC   Residence Inn Anaheim/Garden Grove
 
               
50 - 1
  Hotel Partners, L.P. dba Homewood Suites Hotel   Assignment of Restaurant
Leases   Grand Prix General Lessee LLC   Homewood Suites San Antonio
 
               
75 - 1
  Marriott International, Inc.   Marriott Franchise Agreement   Grand Prix RIGG
Lessee LLC   Residence Inn Anaheim/Garden Grove
 
               
82 - 1
  Marriott International, Inc.   Marriott Franchise Agreement   Grand Prix RIMV
Lessee, LLC   Residence Inn San Diego/Mission Valley
 
               
330 - 1
  DMX Music   Music Service   Grand Prix General Lessee LLC   Doubletree
Washington DC
 
               
334 - 1
  Brickman   Landscape Interior/Exterior Maintenance   Grand Prix RIMV Lessee,
LLC   Residence Inn San Diego/Mission Valley
 
               
352 - 1
  KeyLink Service Solutions, Inc.   Business Center Services Agreement   Grand
Prix RIGG Lessee LLC   Residence Inn Anaheim/Garden Grove

E-1



--------------------------------------------------------------------------------



 



                  Contract                 No   Counter Party   Contract Type  
Entity   Property Description
355 - 1
  Otis Elevator Company   Elevator Maintenance   Grand Prix General Lessee LLC  
Residence Inn Tyson’s Corner
 
               
372 - 1
  Hyattsville Nursery, Inc.   Landscape Interior/Exterior Maintenance   Grand
Prix General Lessee LLC   Doubletree Washington DC
 
               
388 - 1
  Greenleaf Compaction, Inc.   Waste Management   Grand Prix General Lessee LLC
  Homewood Suites San Antonio
 
               
393 - 1
  Granada Homes, Inc.   Parking Space Rental   Grand Prix General Lessee LLC  
Homewood Suites San Antonio
 
               
445 - 1
  Dunbar Armored, Inc.   Security Services   Grand Prix RIMV Lessee, LLC  
Residence Inn San Diego/Mission Valley
 
               
446 - 1
  Ricoh Business Systems   Office Equipment Lease and/or Maintenance   Grand
Prix RIMV Lessee, LLC   Residence Inn San Diego/Mission Valley
 
               
449 - 1
  Virginia Sprinkler Company, Inc.   Fire and Security Monitoring/Maintenance  
Grand Prix General Lessee LLC   Residence Inn Tyson’s Corner - Mall
 
               
450 - 1
  Simple Cleaners, LLC   Laundry/Linen Service   Grand Prix RIGG Lessee LLC  
Residence Inn Anaheim/Garden Grove
 
               
451 - 1
  Ricoh Business Systems   Equipment Maintenance Agreement   Grand Prix RIGG
Lessee LLC   Residence Inn Anaheim/Garden Grove
 
               
476 - 1
  Signature Metal & Marble, LLC   Cleaning Services   Grand Prix General Lessee
LLC   Residence Inn Tyson’s Corner - Mall
 
               
478 - 1
  U.S. Lawns of Tyson’s Corner   Landscape Interior/Exterior Maintenance   Grand
Prix General Lessee LLC   Residence Inn Tyson’s Corner - Mall
 
               
504 - 1
  BFPE International   Fire and Security Monitoring/Maintenance   Grand Prix
General Lessee LLC   Doubletree Washington DC
 
               
505 - 1
  Capital Elevator Services Inc.   Elevator Maintenance   Grand Prix General
Lessee LLC   Doubletree Washington DC
 
               
518 - 1
  Winco of South Texas   Cleaning Services   Grand Prix General Lessee LLC  
Homewood Suites San Antonio
 
               
519 - 1
  Ace Parking   Valet Parking Contract   Grand Prix General Lessee   Homewood
Suites San

E-2



--------------------------------------------------------------------------------



 



                  Contract                 No   Counter Party   Contract Type  
Entity   Property Description
 
  Management, Inc.       LLC   Antonio
 
               
520 - 1
  Fire Alarm Control Systems, Inc.   Fire and Security Monitoring/Maintenance  
Grand Prix General Lessee LLC   Homewood Suites San Antonio
 
               
522 - 1
  F.N.G. Security and Investigations   Security Services   Grand Prix General
Lessee LLC   Homewood Suites San Antonio
 
               
524 - 1
524 - 2
  City Public Service Board of San Antonio   Utility Service — Energy   Grand
Prix General Lessee LLC   Homewood Suites San Antonio
 
               
526 - 1
  City Public Service Board of San Antonio   Utility Service — Energy   Grand
Prix General Lessee LLC   Homewood Suites San Antonio
 
               
527 - 1
  Fire Alarm Control Systems, Inc.   Fire and Security Monitoring/Maintenance  
Grand Prix General Lessee LLC   Homewood Suites San Antonio
 
               
530 - 1
  Lodgenet Entertainment Corporation   Entertainment Services - Guest TV   Grand
Prix General Lessee LLC   Homewood Suites San Antonio
 
               
531 - 1
  Lodgenet   Entertainment Services - Guest TV   Grand Prix General Lessee LLC  
Homewood Suites San Antonio
 
               
593 - 1
  Texas Wired Music, Inc.   Music Service   Grand Prix General Lessee LLC  
Homewood Suites San Antonio
 
               
595 - 1
  Resource Technology Management, Inc.   Internet Services Agreement   Grand
Prix General Lessee LLC   Homewood Suites San Antonio
 
               
788 - 1
  Marriott International, Inc.   Electronic Systems License Agreement   Grand
Prix RIMV Lessee, LLC   Residence Inn San Diego/Mission Valley
 
               
790 - 1
  Marriott International, Inc.   Owner Agreement   Grand Prix RIMV Lessee, LLC  
Residence Inn San Diego/Mission Valley
 
               
790 - 1
  Marriott International, Inc.   Owner Agreement   KPA RIMV, LLC   Residence Inn
San Diego/Mission Valley
 
               
827 - 1
  Marriott International, Inc.   Electronic Systems License Agreement   Grand
Prix General Lessee LLC   Residence Inn Tyson’s Corner - Mall
 
               
828 - 1
  Marriott   Owner Agreement   Grand Prix General Lessee   Residence Inn Tyson’s

E-3



--------------------------------------------------------------------------------



 



                  Contract                 No   Counter Party   Contract Type  
Entity   Property Description
 
  International, Inc.       LLC   Corner
 
               
828 - 1
  Marriott International, Inc.   Owner Agreement   KPA Tysons Corner RI, LLC  
Residence Inn Tyson’s Corner
 
               
867 - 1
  On Command   Entertainment Services   Grand Prix RIGG Lessee LLC   Residence
Inn Anaheim/Garden Grove
 
               
868 - 1
  TeleCheck   Check Protection Service Agreement   Grand Prix RIGG Lessee LLC  
Residence Inn Anaheim/Garden Grove
 
               
901 - 1
  Xeta Technologies   Office Equipment Lease and/or Maintenance   Grand Prix
General Lessee LLC   Doubletree Washington DC
 
               
902 - 1
  Xeta Technologies   Maintenance Agreement   Grand Prix General Lessee LLC  
Doubletree Washington DC
 
               
903 - 1
  DMX Music, Inc.   Music Service   Grand Prix General Lessee LLC   Doubletree
Washington DC
 
               
922 - 1
  Hilton Systems Solutions LLC   Attachment to Internet Service Agreement  
Grand Prix General Lessee LLC   Doubletree Washington DC
 
               
923 - 1
  Hilton Systems Solutions LLC   Internet Services Agreement   Grand Prix
General Lessee LLC   Doubletree Washington DC
 
               
924 - 1
  Hilton Systems Solutions LLC   Internet Services Agreement   Grand Prix
General Lessee LLC   Doubletree Washington DC
 
               
963 - 1
  Macke Water Systems, Inc.   Water Cooler Rental and Service   Grand Prix
General Lessee LLC   Doubletree Washington DC
 
               
1008 - 1
  KPA Washington DC, LLC   Ground Lease   Grand Prix General Lessee LLC  
Doubletree Washington DC
 
               
1008 - 1
  KPA Washington DC, LLC   Ground Lease   Innkeepers USA Limited Partnership  
Doubletree Washington DC

E-4